Citation Nr: 0910656	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether severance of service connection for residuals, 
radical prostatectomy for prostate cancer, was proper.  

2.  Whether severance of service connection for major 
depression associated with residuals, radical prostatectomy 
for prostate cancer, was proper.

3.  Whether severance of service connection for diabetes 
mellitus, type II, was proper.

4.  Whether severance of service connection for impotence was 
proper. 

5.  Whether severance of a total rating based on individual 
unemployability (TDIU) was proper.

6.  Whether severance of Dependents' Educational Assistance 
(DEA) was proper.

7.  Whether severance of special monthly compensation (SMC) 
based on impotence due to radical prostatectomy was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
November 1966.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which severed the benefits 
identified on the title page of this decision.  


FINDINGS OF FACT

1.  Service connection for residuals, radical prostatectomy 
for prostate cancer, was severed due to a subsequent change 
in interpretation of law addressing the circumstances in 
which a Veteran may be presumed to have been exposed to 
herbicides in Vietnam.

2.  Service connection for major depression associated with 
residuals, radical prostatectomy for prostate cancer, was 
severed due to a subsequent change in interpretation of law 
addressing the circumstances in which a Veteran may be 
presumed to have been exposed to herbicides in Vietnam.


3.  Service connection for diabetes mellitus, type II, was 
severed due to a subsequent change in interpretation of law 
addressing the circumstances in which a Veteran may be 
presumed to have been exposed to herbicides in Vietnam.

4.  Service connection for impotence was severed due to a 
subsequent change in interpretation of law addressing the 
circumstances in which a Veteran may be presumed to have been 
exposed to herbicides in Vietnam.

5.  A TDIU was severed due to a subsequent change in 
interpretation of law addressing the circumstances in which a 
Veteran may be presumed to have been exposed to herbicides in 
Vietnam.

6.  DEA was severed due to a subsequent change in 
interpretation of law addressing the circumstances in which a 
Veteran may be presumed to have been exposed to herbicides in 
Vietnam.
 
7.  SMC based on impotence due to radical prostatectomy was 
severed due to a subsequent change in interpretation of law 
addressing the circumstances in which a Veteran may be 
presumed to have been exposed to herbicides in Vietnam. 


CONCLUSIONS OF LAW

1.  Severance of service connection for residuals, radical 
prostatectomy for prostate cancer, was proper.  38 U.S.C.A. 
§§ 1110, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.114(b), 3.159, 3.303 (2008).

2.  Severance of service connection for major depression 
associated with residuals, radical prostatectomy for prostate 
cancer, was proper.  38 U.S.C.A. § 5112(b)(6) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.114(b), 3.159, 3.303 
(2008).

3.  Severance of service connection for diabetes mellitus, 
type II, was proper.  38 U.S.C.A. § 5112(b)(6) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.114(b), 3.159, 3.303 
(2008).

4.  Severance of service connection for impotence was proper.  
38 U.S.C.A. § 5112(b)(6) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.114(b), 3.159, 3.303 (2008).

5.  Severance of a TDIU was proper.  38 U.S.C.A. § 5112(b)(6) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.114(b), 
3.159, 3.303 (2008).

6.  Severance of DEA was proper.  38 U.S.C.A. § 5112(b)(6) 
West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.114(b), 3.159, 
3.303 (2008).

7.  Severance of SMC based on impotence due to radical 
prostatectomy was proper.  38 U.S.C.A. § 5112(b)(6) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.114(b), 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

There are some claims to which the VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such 
claim is where, as here, there is no dispute as to the facts, 
and the law is dispositive.  Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  Thus, the Board concludes that no 
further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record.

There are certain notice requirements in cases of severance 
of service connection.  When severance of service connection 
is warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d) (2008).

When the reduction or discontinuance of an award is in order 
because of a change in law or a Department of Veterans 
Affairs issue, or because of a change in interpretation of a 
law or Department of Veterans Affairs issue, the payee will 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence.  If additional evidence is not received within that 
period, the award will be reduced or discontinued effective 
the last day of the month in which the 60-day period expired.  
38 C.F.R. § 3.114(b).

As shown in detail below, the Veteran was provided the 
appropriate due process by an October 2004 rating decision 
proposing severance of the benefits.  The October 2004 
proposal and the February 2005 rating decision implementing 
the severances clearly explained that the severances were 
based on a finding that the Veteran did not have the 
requisite in-country service in Vietnam.  A July 2005 letter 
informed the Veteran of the requirements of the underlying 
benefits.  

Further, the Veteran has been represented by a service 
organization during the appeal period.  Legal arguments he 
submitted in June 2005, and his January 2006 VA Form 9, 
reflect that he clearly understood that the severance of his 
VA benefits was due to a February 2002 revision to the 
Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1), Part III, Chapter 4.24(e).  

Thus, the Veteran was aware of what was necessary to 
establish service connection, and was provided appropriate 
due process with regard to the need to submit evidence 
showing the severances should not take place.  As such, no 
prejudice exists in adjudicating the appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In essence, the Veteran contends that the severances of 
service connection and VA benefits were improper.  He 
contends that exposure to herbicide can be presumed because 
of his receipt of the Vietnam Service Medal.  

The relevant procedural history begins with a December 1996 
rating decision that granted service connection for radical 
prostatectomy for prostate cancer due to Agent Orange.  The 
rating decision conceded exposure to herbicide because the 
Veteran had received the Vietnam Service Medal.  A May 2001 
rating decision granted service connection for major 
depression as secondary to the prostatectomy for prostate 
cancer.  It also granted a TDIU, based on these two service-
connected disabilities.  

An August 2001 rating decision granted service connection for 
impotency as secondary to the radical prostatectomy for 
prostate cancer.  The rating decision also granted SMC due to 
loss of a creative organ, which the rating decision makes 
clear was the impotence due to radical prostatectomy.  The 
rating decision also granted service connection for diabetes 
mellitus associated with herbicide exposure, observing that 
the Veteran had performed active duty in Vietnam.  

DEA was established by an August 2003 rating decision.  The 
rating decision noted that the Veteran had a current total 
disability evaluation [TDIU] that was permanent in nature.  

The October 2004 proposal to sever the Veteran's award of 
service connection for radical prostatectomy for prostate 
cancer noted that the December 1996 grant was due to a clear 
and unmistakable error (CUE).  The proposal explained that 
the grant of service connection was based on exposure to 
herbicides, which was presumed solely on the Veteran's 
receipt of the Vietnam Service Medal.  His service personnel 
records reflect that in March 1965 he reported for duty on 
the USS Franklin D. Roosevelt.  The ship then began a 
continuous sea tour as part of TASK Force 77 involved in 
operations in the Southeast Asia area of operations in 
support of military operations in Vietnam.  In October 1966, 
the Veteran became eligible for the Vietnam Service Medal for 
service while attached to TASK Force 77.  There was no 
evidence that the Veteran was ever in-country in Vietnam.  

The October 2004 proposal also explained that the Veteran was 
granted service connection for diabetes mellitus, due to 
presumed exposure to herbicides.  

The October 2004 proposal remarked that the remaining awards 
that VA proposed to terminate stemmed from these two grants 
of presumptive service connection.  The awards of service 
connection for major depression and impotence were each 
secondary to his service-connected prostatectomy.  The award 
of a TDIU was based on the Veteran's 60 percent evaluation 
for prostatectomy and 70 percent evaluation for major 
depression.  The award of SMC was based on the Veteran's 
service-connected prostatectomy and impotence.  The award of 
DEA was based on the fact that the Veteran's service-
connected disabilities [consisting only of prostatectomy, 
major depression, impotence and diabetes mellitus] resulted 
in permanent and total disability.  

In November 2004, the RO sent the Veteran a copy of the 
October 2004 proposal.  The November 2004 correspondence 
provided the time required under 38 C.F.R. §§ 3.105 and 3.114 
to submit evidence that the severances should not take place.  
The February 2005 rating decision implemented the proposed 
severances, effective May 1, 2005.  Thus, the RO complied 
with both the types of notice and the timing of notices 
required under 38 C.F.R. §§ 3.105 and 3.114, including 
allowing a 60-day period for the veteran to submit evidence 
and a 60-day period from final notice of the severance before 
the decision was effectuated for purposes of computing the 
veteran's compensation.  

In general, once service connection has been granted, the 
award of service connection will be severed only when 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA 
has the burden of proof to establish that the original grant 
was clearly and unmistakably erroneous.  Id.  The proof 
required to meet this burden is the same as a claimant's 
burden in attempting to overturn a final decision on the 
basis of CUE.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

The Board notes, however, that there is a second method by 
which VA is authorized sever service connection.  Service 
connection may be severed because of a change in law or a 
Department of Veterans Affairs issue, or because of a change 
in interpretation of a law or Department of Veterans Affairs 
issue.  In such a case, the payee will be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence.  If 
additional evidence is not received within that period, the 
award will be reduced or discontinued effective the last day 
of the month in which the 60-day period expired.  38 C.F.R. 
§ 3.114(b).  

In this case, the RO explained the severance of the Veteran's 
service connection for radical prostatectomy for prostate 
cancer and diabetes mellitus in terms of CUE, under 38 C.F.R. 
§ 3.105(d).

However, the Board finds that the correct explanation of the 
severances involves a change in interpretation of law, under 
38 C.F.R. § 3.114(b).  The severance of the Veteran's service 
connection for residuals, radical prostatectomy for prostate 
cancer, and diabetes mellitus was supported by a change in 
law addressing whether a veteran may be presumed to have been 
exposed to herbicides in Vietnam.  

Effective February 2002, the Veterans Benefits Administration 
Adjudication Procedure Manual (M21-1), Part III, Chapter 
4.24(e), Verifying Vietnam Service for Claims Involving 
Exposure to Herbicide Agents, was revised to provide that a 
veteran must have actually served on land within the Republic 
of Vietnam to qualify for the presumption of exposure to 
herbicides set forth at 38 C.F.R. § 3.307(a)(6)(iii).  The 
fact that a veteran has been awarded the Vietnam Service 
Medal does not prove that he or she was "in country."  

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the relevant law (38 U.S.C.A. 
§ 1116(1)(1); 38 C.F.R. § 3.307(a)(6)(iii)) requires a 
veteran to have set foot within land borders of Vietnam for 
presumptive service connection.  The Federal Circuit held 
that a veteran who never went ashore from the ship on which 
he served in Vietnamese coastal waters was not entitled to 
presumptive service connection, and the amendment to M21-1 
excluding veterans who had not set foot on Vietnam landmass 
was not invalid.  Haas v. Peake, 525 F.3d 1168 (2008).  The 
Federal Circuit specifically observed that VA General Counsel 
opinions dating back to 1997 were consistent with VA's 2002 
amendment of the M21-1.  Id. at 1180.  Further, the pre-2002 
version of the pertinent M21-1 provisions was not a 
substantive rule that could be amended only by notice-and-
comment rulemaking.  Rather, it was an interpretative 
statement, not a substantive rule.  Id. at 1195-1196.

The Veteran's remaining awards of service connection for 
major depression, service connection for impotence, a TDIU, 
DEA and SMC were all based on his service-connected radical 
prostatectomy for prostate cancer and diabetes mellitus.  
When service connection for radical prostatectomy for 
prostate cancer and diabetes mellitus is severed, there is no 
basis for the remaining awards and they too must be severed.  

In sum, the Board finds that the severances of the Veteran's 
VA benefits were proper, due to a subsequent change in 
interpretation of law addressing the circumstances in which a 
veteran may be presumed to have been exposed to herbicides in 
Vietnam.  

	(CONTINUED ON NEXT PAGE)










ORDER

Severance of service connection for residuals, radical 
prostatectomy for prostate cancer, was proper and restoration 
of the award is denied.

Severance of service connection for major depression 
associated with residuals, radical prostatectomy for prostate 
cancer, was proper and restoration of the award is denied.

Severance of service connection for diabetes mellitus, type 
II, was proper and restoration of the award is denied.

Severance of service connection for impotence was proper and 
restoration of the award is denied.

Severance of a TDIU was proper and restoration of the award 
is denied.

Severance of DEA was proper and restoration of the award is 
denied.

Severance of SMC due to radical prostatectomy was proper and 
restoration of the award is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


